
	
		I
		112th CONGRESS
		2d Session
		H. R. 5424
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Huelskamp
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain footwear for
		  girls with outer soles of rubber, plastics, leather, or composition leather and
		  uppers of leather, not covering the ankle.
	
	
		1.Certain footwear for girls
			 with outer soles of rubber, plastics, leather, or composition leather and
			 uppers of leather, not covering the ankle
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Nonenumerated footwear with outer soles of rubber, plastics,
						leather or composition leather and uppers of leather, not covering the ankle,
						for girls (provided for in subheading 6403.59.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
